FORM OF EQUITY COMMITMENT LETTER [Date] Merge Healthcare Incorporated 6737 West Washington St., Suite 2250 Milwaukee, WI 53214 Phone: (414) 977-4200 Facsimile No.: (414) 977-4202 Attention:Justin C. Dearborn Re:Equity Commitment Ladies and Gentlemen: I (“Buyer”) intend to purchase, directly or through one of my controlled affiliates, equity securities of Merge Healthcare Incorporated, a Delaware corporation (“Parent”), in connection with the acquisition (the “Acquisition”) by Parent of AMICAS, Inc., a Delaware corporation (the “Company”), by merger of a wholly-owned subsidiary of Merge (“Merger Sub”) with and into the Company, pursuant to that certain Agreement and Plan of Merger to be entered into by and among Parent, Merger Sub and the Company (the “Merger Agreement”).
